COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 LAKEWAY PSYCHIATRY &                             §               No. 08-20-00144-CV
 BEHAVIORAL HEALTH, PLLC,
                                                  §                  Appeal from the
                               Appellant,
                                                               200th Judicial District Court
 v.                                               §
                                                                 of Travis County, Texas
 MICHELLE BRITE,                                  §
                                                                (TC# D-1-GN-19-008088)
                               Appellee.          §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, for performance of the judgment and all costs in

this Court, and for conditional appellate attorney’s fees as specified in the judgment of the court

below, for which let execution issue. See TEX. R. APP. P. 43.5. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 15TH DAY OF NOVEMBER, 2022.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.